DETAILED ACTION
Information Disclosure Statement
Per MPEP § 609.02(I):
… it will not be necessary for the applicant to submit an information disclosure statement in the continuing application that lists the prior art cited by the examiner in the parent application unless the applicant desires the information to be printed on the patent issuing from the continuing application…  The examiner of the continuing application will consider information which has been considered by the Office in the parent application.  (Emphasis in original.)


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one of the first set of sighting elements and the second set of sighting elements including a front sight and a rear sight (claim 22: see more detailed explanation, below) and the gratings (claim 25: same) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "294" and "296" have both been used to designate an apparently single marking/sighting element in Figs. 7-8.  Therein leader lines from the two reference characters end at a single marking/sighting element: in Fig. 7 once, apparently on a front sight, and in Fig. 8 twice, apparently on a rear sight.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following are quotations of the relevant paragraphs of 35 U.S.C. § 112:

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 22 is rejected under 35 U.S.C. 112(a) because the specification, while being enabling for the first and second sets of sighting elements to be included on a front sight and a rear sight (see further explanation, below), does not reasonably provide enablement for only one of the first and second sets to be so included.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.   From drawing figures 7-8, sets of sighting elements 294 and 296 are shown to be included on front and rear sights (not particularly called out but best understood as such).  There does not appear to be an embodiment wherein only one of the sets of sighting elements is included on a front or rear sight, which the recitation of “at least one” conveys.  Thus, this portion of the claim is not adequately enabled by the disclosure.
Claims 13 and 17-27 rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 13 recites the limitations “the projectile” in lines 1-2 (2X) of section (d).  The ambiguity is that only “a projectile” is previously recited in line 1 of section (c), while the latter recitations are exclusionary.  That is, the projectile can only be exposed to regulated gas pressure or higher gas pressure, yet section (d) requires the same projectile be exposed to both.  Suggested is reciting --when the projectile is-- or --the projectile when-- in both lines.
Claims 13 and 20 are ambiguous in view of the objection to the drawings above because it is not clear how a single marking can be included in both a first set of markings and a second set of markings: for claim 20, included in both first and second set of sighting elements.
Claim 21 further recites the limitations “the regulated pressure” in lines 1-2 of section (d) and “the higher pressure” in lines 2-3 thereof.  There is insufficient antecedent basis for these limitations in the claim.  Section (a) recites “a regulated pressure gas” in line 2 thereof and “an upstream high pressure reservoir” in lines 1-2 thereof.
Claim 22 recites the limitation “at least one of the first set of sighting elements and the second set of sighting elements includes a front sight and a rear sight,” when, as best understood, it is a front sight and a rear sight that include the sets of sighting elements.  See above regarding “at least one,” which further renders the claim ambiguous as not adequately enabled.
Claim 25 is ambiguous in view of the objection to the drawings, above.  With respect to “gratings,” Applicant discloses such but once, “the sighting elements 294, 296 can be different gratings or markings of a reticle,” at ¶ [0056], and offers no definition of the term.  As best understood, i.e., in the given context of a sighting device, a grating is an “optical device consisting of a surface with many parallel grooves in it; disperses a beam of light (or other electromagnetic radiation) into its wavelengths to produce its spectrum,” per OneLook.com.  It is not clear how the disclosed and shown markings would be capable of meeting the definition of a grating in the optical device sense.  Thus, clarification is required.
Any unspecified claim is rejected as being dependent upon a rejected base claim.
The claims will be further treated on the merits as best understood only.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,951,644 to Bon (cited in parent application no. 15/796,279) in view of US 2014/0373424 to Silvers et al. (“Silvers”).
Re: claim 13, Bon discloses the claimed invention including an airgun (Title: pneumatic launcher) 10, e.g., Fig. 1, comprising: (a) a high pressure reservoir 30; (b) a firing pressure reservoir 50; (c) a valving to selectively expose a projectile in a breech of the airgun to one of a regulated gas pressure and a higher gas pressure, inter alia, 34; except for (d) a reticle having a first set of markings for the projectile exposed to the regulated gas pressure and a second set of markings for the projectile exposed to the higher gas pressure.  It is asserted that, while perhaps not inherent in all pneumatic launchers, those assigned to the United States of America as represented by the Secretary of the Navy, most likely would include at least some form of sighting means, such as a reticle having at least a first set of markings, e.g., crosshairs, since a lack of firing accuracy would be a great detriment in military applications, wherein it is highly preferable for personnel to hit a chosen target.
Regardless, Silvers teaches a projectile-weapon reticle (Title) including a first set of markings 69a-g, e.g., Fig. 4, “(collectively, 69),” ¶ [0021], and a second set of markings 70a-g, “(collectively 70),” id.  Silvers discloses that “[c]ombining secondary aiming marks for aiming two types of ammunition at incremental ranges makes it easy for a shooter to change loads, and avoids the need to re-sight (re-zero) riflescope 10 or otherwise adjust scope 10 or reticle 40 for the new ammunition type,” ¶ [0024], and continues to discuss how two types of ammunition, i.e., supersonic and subsonic .300 AAC Blackout ammunition, have different muzzle velocities, id.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Bon as taught by Silvers in order to make it easy to change loads and avoid the need to re-sight (re-zero).  Further rationale: All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Re: claim 17, Bon further discloses further comprising a regulator 26 fluidly intermediate the high pressure reservoir and the firing pressuring reservoir, the regulator configured to receive a high pressure gas from the high pressure reservoir and pass the regulated gas pressure to the firing pressure reservoir, via 24, 22, 20, 72.
Re: claim 18, Bon further discloses further comprising a bypass line 38, 32 fluidly connecting the high pressure reservoir and the firing pressure reservoir.
Re: claim 19, Bon further discloses further comprising an adapter 36 operably retaining the regulator.  Lines 24 and 28 likely suffice as operably retaining the regulator.  Regardless, Bon discloses “a remote control station or panel 36,” at col. 2, lines 8-9 (e.g., 2:8-9) (shown schematically in Fig. 1).  It is asserted that any such station or panel would operably retain the regulator in order to prevent undesirable movement, particularly during operation.
Re: claim 20, Bon fairly discloses further comprising a bypass line fluidly connecting the high pressure reservoir and the firing pressure reservoir (claim 18, above) and an adapter operably retaining the regulator (claim 19, above), wherein a portion of the bypass line 38, 32 is formed in the adapter (as shown).
Re: claims 21 and 23-27, see relevant claims above substituting “sighting elements” for “markings.”  It is asserted that the sighting elements are sufficiently “fixed”; that Silvers discloses a “reticle 40,” e.g., ¶ [0016], and, the sighting elements having markings, e.g., “ranging fiducials,” ¶ [0025], 1-4 on the left side and 4, 6, and 8 on the right.
Re: claim 22, Silvers fairly teaches wherein at least one of the first set of sighting elements and the second set of sighting elements includes a front sight and a rear sight.  This is asserted because reticle 40 is positioned rearwardly of objective lens assembly 22, e.g., Fig. 2, sufficient to construe such as a rear sight and forwardly of ocular lens assembly 26 and erector lens assembly 30 sufficient to construe such as a front sight, while “at least one” requires only one set of sighting elements be one or the other.

Claims 21-27 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Bon in view of US 2011/0314721 to Lamb.
Re: claims 21-22, Bon discloses the claimed invention as applied above except for a first set of sighting elements corresponding to projectiles fired at the regulated pressure, and a second set of sighting elements corresponding to projectiles fired at the higher pressure.
Lamb teaches a front sight 12, e.g., Fig. 1, and a rear sight 14, wherein the front sight includes a first set of sighting elements 16, 22, e.g., Fig. 3, and the rear sight includes a second set of sighting elements 40, 46, 50, 56, e.g., Fig. 2, in the same field of endeavor (projectile launchers exemplified by pistol slide 74) for the purpose of improving sighting capability.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bon as taught by Lamb in order to improve sighting capability.  The further rationale provided above would apply equally well here.
Presuming an argument that the sets of sighting elements do not ‘correspond regulated or higher pressure,’ the elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required.  In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  See MPEP § 2131.  Thus, it suffices that Lamb fairly teaches the sets of sighting elements as claimed.  This is further supported in view of the breadth of the term “corresponding,” which Lamb fairly meets, broadly yet reasonably.
Re: claim 23, Lamb fairly teaches the sets of sighting elements being fixed.
Re: claims 24-25, Lamb fairly teaches the sets of sighting elements being a reticle and including markings.
Re: claims 26-27, see relevant claims above.
Evidence to the contrary of any of the above is welcome.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
GB 2160299 A to Turley discloses variable pressure pneumatic launcher including a telescopic sight having a focusing element and a pressure sensitive transducer operable to move the focusing element based on pressure sensed by the transducer.  See, e.g., claim 1.
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
17-Jun-22